DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 2 May 2022. Claims 1-20 are pending in the application. Claims 11-20 were previously withdrawn from further consideration.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 is objected to because of the following informalities:  
Regarding claim 9, the applicant states “a mechanism for selectively retaining said actuator when said locking mechanism is in said locked position”. It appears “locking mechanism” should be “locking assembly”.
Regarding claim 10, the applicant states “said locking assembly is in both a locked position and an unlocked position”. Since both “a locked position” and “an unlocked position” were previously introduced in claim 1, from which claim 10 depends, applicant should change the language to say “the locked position” and “the unlocked position”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for selectively retaining said actuator” in claim 9. In this case, “mechanism” is a nonce word which is a generic placeholder for “means” which is followed by the functional language of “for selectively retaining said actuator” where the claim does not provide sufficient structure for performing the claimed function. Therefore, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification defines the “mechanism for selectively retaining said actuator” as a “push-push mechanism 66 having a first end 68 engaged with a post or pin 70 extending upwardly from an inner surface 72 of the lower housing 52 and a second end 74 coupled to the button 62” (paragraph 48), “mechanism 66 for retaining the button 62 in the actuated position is illustrated. As shown, the mechanism 66 includes a collar 78 located within the hollow interior of the button 62 and includes an indexer 80 mounted to the surface 72 of the lower housing 52 adjacent to the collar” (paragraph 49) or “the mechanism 66 includes an indexer 88 mounted to a surface 72 of the lower housing 52. A wire 90 coupled to the indexer 88 is affixed to a portion of the button 62. The wire 90 is movable along a predefined path 92 formed in the indexer 88 between a first high position 94 and a second low position 96” (paragraph 51) or equivalent structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the container" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the container is directed towards the unclaimed food processing system and will be treated as intended use of the claimed lid for purposes of examination.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 102
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourand (US 20020038804).
Regarding claim 1, Gourand teaches a lid (figure 1, reference 2) of a food processing system (figure 1, reference 1: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Gourand is capable of performing the recited function), the lid comprising: a lid body (figure 3, reference 2) defining a cavity within said lid body (figure 3, reference 12); a locking assembly (figure 1-5, reference 4) at least partially disposed within said cavity (figure 4: the locking assembly 4 is partially located within cavity 12 of lid body 2); an actuator (figure 1-5, reference 8) associated with said lid body and said locking assembly (figure 1-5); wherein said locking assembly is movable from an unlocked position to a locked position in response to application of a first force applied to said actuator (figures 3-6 and paragraph 38 and as shown in the annotated figure 4 below), and wherein said locking assembly is movable from said locked position to said unlocked position in response to application of a second force applied to said actuator (figure 5, as shown in the annotated figure below), said first force and said second force being applied along a first axis (figures 3-6 and paragraph 36 and 38: the first axis is a downward vertical direction best seen in figure 5, as shown in the annotated figure below) and wherein, when said locking assembly is in said locked position (figure 4), a portion of said locking assembly is receivable within an opening formed in a sidewall of the container (figure 5, reference 4 and 1a, as shown in the annotated figure below: Dictionary.com defines “Opening” as “a gap, hole or aperture”. By this definition, an opening [gap] is located within retaining element 1a in a side wall of the container, as seen in figure 6, since 1a is part of a top side wall of the container 1. A portion of the locking assembly 4 is receivable in the opening of 1A, as shown in figure 4. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Gourand is capable of performing the recited function).

    PNG
    media_image1.png
    675
    350
    media_image1.png
    Greyscale

Regarding claim 2, Gourand teaches all of the claim limitations of claim 1, as shown above. Furthermore, Gourand teaches said locking assembly is spring biased towards said unlocked position (figure 1-5, reference 6 and paragraph 27).
Regarding claim 3, Gourand teaches all of the claim limitations of claim 1, as shown above. Furthermore, Gourand teaches said locking assembly further comprises at least one lock operably coupled to said actuator (figure 4, reference 14 and paragraph 22)
Regarding claim 4, Gourand teaches all of the claim limitations of claim 3, as shown above. Furthermore, Gourand teaches application of said first force causes said actuator to move about said first axis (figure 1-4, as shown in the annotated figure above for claim 1) and application of said second force causes said at least one lock to move about a second axis (figure 5, as shown in the annotated figure below: the second force along the first axis causes the lock 4 to move from left to right [figure 4 to figure 5] along the second axis in order to unlock the lid), said second axis being different than said first axis (figure 5, as shown in the annotated figure below).

    PNG
    media_image2.png
    418
    489
    media_image2.png
    Greyscale

Regarding claim 5, Gourand teaches all of the claim limitations of claim 4, as shown above. Furthermore, Gourand teaches said first axis and said second axis are substantially perpendicular (figure 5, as shown in the annotated figure above for claim 4).
Regarding claim 6, Gourand teaches all of the claim limitations of claim 4, as shown above. Furthermore, Gourand teaches said at least one lock is configured to rotate about said second axis (figure 5, as shown in the annotated figure above for claim 4).
Regarding claim 7, Gourand teaches all of the claim limitations of claim 3, as shown above. Furthermore, Gourand teaches when said lid is mounted to the container, said at least one lock is engagable with an interlock of the food processing system (figure 1-5, reference 14 and 13 and paragraph 22: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Gourand is capable of performing the recited function).
Regarding claim 8, Gourand teaches all of the claim limitations of claim 1, as shown above. Furthermore, Gourand teaches when said locking assembly (figures 1-5, reference 4) is in said unlocked position, said actuator (figure 1-5, reference 8) is offset from an upper surface (figure 1-5, reference 13) of said lid (figure 1-5, reference 2) by a first distance and when said locking assembly (figure 1-5, reference 4) is in said locked position said actuator (figure 1-5, reference 8) is offset from said upper surface (figure 1-5, reference 13) of said lid (figure 1-5, reference 2) by a second distance, said first distance being greater than said second distance (figures 4 and 5: gap between 13 of lid 2 and lock 14 of actuator 8).
Regarding claim 9, Gourand teaches all of the claim limitations of claim 1, as shown above. Furthermore, Gourand teaches lid (figures 1-5, reference 2) further comprising a mechanism (figures 1-5, reference 7) for selectively retaining said actuator (figures 1-5, reference 8) when said locking mechanism (figure 1-5, reference 4) is in said locked position (paragraph 35).
Regarding claim 10, Gourand teaches all of the claim limitations of claim 1, as shown above. Furthermore, Gourand teaches said lid is receivable by the container when said locking assembly is in both a locked position and an unlocked position (figure 1-6 and paragraph 15 and 16: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Gourand is capable of performing the recited function).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,939,783. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, USP ‘783 (claim 1) teaches the claim limitations of claim 1.
Regarding claim 2, USP ‘783 (claim 2) teaches the claim limitations of claim 2.
Regarding claim 3, USP ‘783 (claim 3) teaches the claim limitations of claim 3.
Regarding claim 4, USP ‘783 (claim 4) teaches the claim limitations of claim 4.
Regarding claim 5, USP ‘783 (claim 5) teaches the claim limitations of claim 5.
Regarding claim 6, USP ‘783 (claim 6) teaches the claim limitations of claim 6.
Regarding claim 7, USP ‘783 (claim 7) teaches the claim limitations of claim 7.
Regarding claim 8, USP ‘783 (claim 8) teaches the claim limitations of claim 8.
Regarding claim 9, USP ‘783 (claim 9) teaches the claim limitations of claim 9.
Regarding claim 10, USP ‘783 (claim 10) teaches the claim limitations of claim 10.

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Regarding claim 1, the applicant states “Applicant has amended claim 1 to recite, "wherein, when said locking assembly is in said locked position, a portion of said locking 6 assembly is receivable within an opening formed in a sidewall of the container." Applicant submits that Gourand fails to teach this limitation of Applicant's now amended claim 1. Specifically, Gourand teaches a retainer element 1a extending from an upper surface of the spout 10 into the interior of the container 1. A lever shaped locking member 4 rotates about an axis to engage the retainer element la to lock the lid onto the container 1. In contrast, as stated in par. 52, when the lid 50 of Applicant's disclosure is coupled to the container 30, an engagement member 108 of the locking assembly 60 is receivable within an opening or pocket 110 formed in a sidewall 38 of the container 30. Based on the above, Applicant submits that Gourand fails to disclose each and every element of Applicant's now amended claim 1. Therefore, the Examiner should find claim 1 allowable. Claims 2-10 depend from claim 1 and, as such, include the same limitations as claim 1 and add additional elements thereto. Applicant submits that the Examiner should find these claims allowable for at least the same reasons as claim 1”. Examiner respectfully disagrees. As shown in the rejection above, Gourand does teach the new limitation of “when said locking assembly is in said locked position, a portion of said locking assembly is receivable within an opening formed in a sidewall of the container” (figure 5, reference 4 and 1a, as shown in the annotated figure below: Dictionary.com defines “Opening” as “a gap, hole or aperture”. By this definition, an opening [gap] is located within retaining element 1a in a side wall of the container, as seen in figure 6, since 1a is part of a top side wall of the container 1. A portion of the locking assembly 4 is receivable in the opening of 1A, as shown in figure 4. Furthermore, as stated by the applicant, the opening/pocket is part of the unclaimed container and therefore the prior art only needs to be capable of performing the recited function. Since the limitation has not been positively claimed, the system of Gourand is capable of performing the recited function). Since the limitation is disclosed by Gourand, claim 1 remains rejected. Since the prior art discloses the claim limitations of claims 1-10, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735